
	

114 HR 4789 : To authorize the Secretary of the Interior to establish a structure for visitor services on the Arlington Ridge tract, in the area of the U.S. Marine Corps War Memorial, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4789
		IN THE SENATE OF THE UNITED STATES
		September 7, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize the Secretary of the Interior to establish a structure for visitor services on the
			 Arlington Ridge tract, in the area of the U.S. Marine Corps War Memorial,
			 and for other purposes.
	
	
 1.DefinitionIn this Act, the term Arlington Ridge tract means the parcel of Federal land located in Arlington County, Virginia, known as the Nevius Tract and transferred to the Department of the Interior in 1953, that is bounded generally by—
 (1)Arlington Boulevard (United States Route 50) to the north; (2)Jefferson Davis Highway (Virginia Route 110) to the east;
 (3)Marshall Drive to the south; and (4)North Meade Street to the west.
 2.Establishment of a visitor services facility on the Arlington Ridge tractNotwithstanding section 2863(g) of Public Law 107–107, the Secretary of the Interior is authorized to construct a structure for visitor services to include a public restroom facility on the Arlington Ridge tract in the area of the U.S. Marine Corps War Memorial.
		
	Passed the House of Representatives September 6, 2016.Karen L. Haas,Clerk.
